Lahtinen, J.
Appeal from a judgment of the Supreme Court (Teresi, J.), rendered November 8, 2004 in Albany County, convicting defendant upon his plea of guilty of the crime of offering a false instrument for filing in the first degree.
*897Defendant was indicted in Albany County on five counts of offering a false instrument for filing in the first degree after alleged repeated efforts to obtain a driver’s license with applications containing false information. The applications were presented in Queens County and forwarded to Albany County. Defendant was sentenced to 60 days in jail after a negotiated plea in which he pleaded guilty to the first count in the indictment and waived his right to appeal all issues except geographic jurisdiction. Defendant appeals and we affirm.
During his plea allocution, defendant admitted to the elements of the crime, including that he presented an application with false information that was forwarded to the Department of Motor Vehicles in Albany County. Under such circumstances, we are unpersuaded that the judgment should be reversed (see Matter of Sharpton v Turner, 169 AD2d 947, 949-950 [1991]).
Crew III, J.P., Peters, Mugglin and Rose, JJ, concur. Ordered that the judgment is affirmed.